 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Agreement is dated this 17th day of February, 2019 by and between Dusty
Vereker, hereinafter referred to as (the “Employee”) and Simlatus Corporation, a
Nevada corporation, hereinafter referred to as (the “Company”).

 

RECITALS

 

A.COMPANY desires to enter into an employment agreement with EMPLOYEE wherein
EMPLOYEE will serve as the Vice President of Proscere Bioscience Inc., a wholly
owned subsidiary of the COMPANY, and serve as a Director of the COMPANY as aa
member of the Board of Directors for Simlatus.

 

B.COMPANY and EMPLOYEE have reviewed this agreement and any documents delivered
pursuant hereto, and have taken such additional steps and reviewed such
additional documents and information as deemed necessary to make an informed
decision to enter into this Agreement.

 

C.Each of the parties hereto desires to make certain representations, warranties
and agreements in connection herewith and also to describe certain conditions
hereto.

 

AGREEMENT

 

Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.Job Description: Employee will be responsible for assisting the President of
Proscere Bioscience Inc. with management and be a member of the Board of
Directors for the Company.

 

2.Term: The term of this agreement is for a period of five years; renewable with
mutual consent.

 

3.Compensation:

 

a.Salary:  EMPLOYEE will receive an annual salary of $45,000.00 to be paid in
equal quarterly installments. Amounts unpaid will accrue annual interest of 6%
and may be converted to restricted common stock at fair market value at time of
conversion at the option of the employee.

 

b.Expenses:  The COMPANY will not pay the costs and expenses of EMPLOYEE
directly related to his performance of his position or tasks herein, unless
those expenses are submitted to the COMPANY and approved in writing in advance .

 

4.Confidentiality:

 

a.This Agreement. The provisions of this Agreement are confidential and private
and are not to be disclosed to outside parties (except on a reasonable need to
know basis only) without the express, advance consent of all parties hereto or
by order of a court of competent jurisdiction.

 

b.Proprietary Information. EMPLOYEE agrees and acknowledges that during the
course of this agreement in the performance of his duties and responsibilities
that he will come into possession or knowledge of information of a confidential
nature and/or proprietary information of COMPANY.

Page 1 of 3

 

Such confidential and/or proprietary information includes but is not limited to
the following of COMPANY, its agents, contractors, employees and all affiliates:
corporate and/or financial information and records of COMPANY or any client,
customer or associate of COMPANY; information regarding artists or others under
contract, or in contact with, COMPANY; customer information; client information;
shareholder information; business contacts, investor leads and contacts;
employee information; documents regarding COMPANY’s website and any COMPANY
product, including intellectual property.

 

EMPLOYEE represents and warrants to COMPANY that he will not divulge
confidential, proprietary information of COMPANY to anyone or anything without
the advance, express consent of COMPANY, and further will not use any
proprietary information of COMPANY for his or anyone else’s gain or advantage
during and after the term of this agreement.

 

5.Further Representations and Warranties: EMPLOYEE acknowledges that this is an
employment position and represents that he will perform his duties and functions
herein in a timely, competent and professional manner. EMPLOYEE represents and
warrants that he will be fair in his dealing with COMPANY and will not knowingly
do anything against the interests of COMPANY.

 

6.Survival of Warranties and Representations: The parties hereto agree that all
warranties and representations of the parties survive the closing of this
transaction.

 

7.Termination: This agreement is expressly not “at will.” It can be terminated
by COMPANY only for cause, after reasonable notice and opportunity to correct
any alleged deficiencies. EMPLOYEE may request a hearing of the full Board of
Directors to defend himself against any attempt of COMPANY to terminate this
Agreement. Any final determination of termination must be made by majority vote
of the COMPANY Board of Directors (after such a hearing, if requested). EMPLOYEE
must give at least 30 days- notice if EMPLOYEE intends to resign.

 

MISCELLANEOUS PROVISIONS

 

1.Expenses: Each party shall bear its respective costs, fees and expenses
associated with the entering into or carrying out its obligations under this
Agreement.

 

2.Indemnification: Any party, when an offending party, agrees to indemnify and
hold harmless the other non-offending parties from any claim of damage of any
party or non-party arising out of any act or omission of the offending party
arising from this Agreement.

 

3.Notices: All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered in person or sent by confirmed
facsimile, or ten (10) business days after being deposited in the United States
mail, postage prepaid, return receipt requested, addressed to the applicable
party as the address as follows:

 

Company: Simlatus Corporation   175 Joerschke Drive, Suite A   Grass Valley CA
95945

 

Employee: Dusty Vereker   175 Joerschke Drive, Suite A
Grass Valley CA 95945

Page 2 of 3

 

4.Breach: In the event of a breach of this Agreement, ten (10) days written
notice (from the date of receipt of the notice) shall be given. Upon notice so
given, if the breach is not so corrected, the non-breaching party may take
appropriate legal action per the terms of this Agreement.

 

5.Assignment: This Agreement is assignable only with the written permission of
COMPANY.

 

6.Amendment: This Agreement is the full and complete, integrated agreement of
the parties, merging and superseding all previous written and/or oral agreements
and representations between and among the parties, and is amendable in writing
upon the agreement of all concerned parties. All attachments hereto, if any, are
deemed to be a part hereof.

 

7.Interpretation: This Agreement shall be interpreted as if jointly drafted by
the parties. It shall be governed by the laws of the State of California
applicable to contracts made to be performed entirely therein.

 

8.Enforcement: If the parties cannot settle a dispute between them in a timely
fashion, either party may file for arbitration within Nevada County, California.
Arbitration shall be governed by the rules of the American Arbitration
Association. The arbitrator(s) may award reasonable attorney’s fees and costs to
the prevailing party. Either party may apply for injunctive relief or
enforcement of an arbitration decision in a court of competent jurisdiction
within Nevada County, California.

 

9.Counterparts: This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement. Facsimile signatures shall be considered as valid and
binding as original signatures.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

 

 (-s-Dusty Vereker) [sc005_v1.jpg]     February 17, 2019 Dusty Vereker, Employee
  Date

 

(-s-Richard Hylen) [sc002_v1.jpg]   February 17, 2019 Richard Hylen, CEO and
Chairman   Date

Page 3 of 3